19‐308‐cr
United States v. Raymond McLaughlin




                                        In the
             United States Court of Appeals
                          for the Second Circuit


                               AUGUST TERM 2019

                                      No. 19‐308‐cr

                          UNITED STATES OF AMERICA
                                  Appellee,

                                           v.

  RAYMOND MCLAUGHLIN, aka Shakir Ra‐Ade Bey, aka Shakir Ade
                           Bey,
                  Defendant‐Appellant.



             On Appeal from the United States District Court
                    for the District of Connecticut



                         SUBMITTED: DECEMBER 9, 2019
                         DECIDED: DECEMBER 30, 2019
                         AMENDED: JANUARY 21, 2020
Before: CABRANES and DRONEY, * Circuit Judges, and REISS, District
Judge.




       Following a jury trial in the United States District Court for the
District of Connecticut (Michael P. Shea, Judge), Defendant‐Appellant
Raymond McLaughlin was convicted of obstruction of Government
administration for making false statements to the Internal Revenue
Service. He now challenges his conviction on the grounds that the
District Court lacked personal jurisdiction over him. For the reasons
set forth below, we AFFIRM the District Court’s judgment.




                              Henry K. Kopel (Marc H. Silverman, on the
                              brief), for John H. Durham, United States
                              Attorney for the District of Connecticut,
                              New Haven, CT, for Appellee.




       * Judge Christopher F. Droney, who participated in the December 30, 2019
decision of this case, retired from the Court, effective January 1, 2020, prior to its
non‐substantive amendment of January 21, 2020. The remaining two members of
the panel, who are in agreement, have determined the matter. See 28 U.S.C. §
46(d); 2d Cir. IOP E(b); United States v. Desimone, 140 F.3d 457, 458–59 (2d Cir.
1998).
       
        Judge Christina Reiss, of the United States District Court for the District
of Vermont, sitting by designation.




                                          2
                         Raymond McLaughlin, pro se, Brooklyn,
                         NY.




PER CURIAM:

      The case before us poses a simple question: when does a
Federal court have personal jurisdiction over a defendant in a
criminal proceeding? We hold that personal jurisdiction exists
whenever an individual, charged with a crime over which the
Federal court has subject matter jurisdiction, is brought before that
court. Accordingly, we AFFIRM the District Court’s judgment that it
had personal jurisdiction over Defendant‐Appellant Raymond
McLaughlin (“McLaughlin”).

                         I: BACKGROUND

      Defendant‐Appellant McLaughlin was convicted, following a
jury trial, of making false statements to the Internal Revenue Service
(“IRS”) in 2014, when he submitted documents purporting to show a
payment of more than $300,000 to a Connecticut state court judge
then presiding over a foreclosure action against him. The payment
was a fiction, but the documents submitted by McLaughlin were
designed to bait the IRS into penalizing and assessing additional tax
obligations on the state judge on the grounds that the judge never
reported such income. By submitting these false documents under




                                   3
penalty of perjury, McLaughlin was in clear violation of 18 U.S.C.
§ 1001.
       Before his conviction, McLaughlin filed multiple pro se motions
to dismiss the indictment, asserting that the District Court (Michael
P. Shea, Judge), lacked personal jurisdiction over him. The District
Court denied the motions. McLaughlin now appeals his conviction,
proceeding pro se, and arguing again that the judgment lacks validity
because the District Court lacked personal jurisdiction. He frames the
question on appeal as whether a public officer can possess personal
jurisdiction over a criminal defendant, which we answer in the
affirmative.
       Throughout, McLaughlin has made arguments that are
consistent with a “Sovereign Citizen” ideology. Proponents of that
ideology, like McLaughlin, believe that the Federal Government is
illegitimate, and therefore that its laws are not binding. 1 As the
District Court aptly noted, so‐called “Sovereign Citizens” seek to
“clog[] the wheels of justice” and “delay proceedings so justice won’t
ultimately be [d]one.” App. 78. They do so by raising numerous—
often frivolous—arguments, many alleging that the Courts or the
Constitution lack any authority whatsoever.



       1   According to a 2011 article issued by the Federal Bureau of Investigation
(“FBI”), sovereign citizens “follow their own set of laws” and, accordingly, “do
not recognize federal, state, or local laws, policies, or regulations” as legitimate.
Sovereign Citizens: A Growing Domestic Threat to Law Enforcement, FBI Law
Enforcement Bulletin (2011), https://leb.fbi.gov/articles/featured-articles/sovereign-
citizens-a-growing-domestic-threat-to-law-enforcement.




                                          4
      McLaughlin’s argument here goes to the very heart of our
authority to hear Federal criminal cases. It raises an issue that
warrants a clear statement from this Court, to deter future litigants
from making similar claims.

                            II. DISCUSSION

      We construe McLaughlin’s appeal as a challenge to the denials
of his motions to dismiss the indictment. We review such denials de
novo. United States v. Scott, 394 F.3d 111, 116 (2d Cir. 2005).

      When a District Court has subject matter jurisdiction over the
criminal offenses charged, it has personal jurisdiction over the
individuals charged in the indictment and present before the court to
answer those charges. See United States v. Alvarez‐Machain, 504 U.S.
655, 661‐62, 670 (1992) (citing Frisbie v. Collins, 342 U.S. 519, 522
(1952)); United States v. Williams, 341 U.S. 58, 65 (1951) (“The District
Court had jurisdiction of offenses against the laws of the United
States. Hence, it had jurisdiction of the subject matter, to wit, an
alleged violation of a federal conspiracy statute, and, of course, of the
persons charged.” (internal citation and footnote omitted)); see also
United States v. Rendon, 354 F.3d 1320, 1326 (11th Cir. 2003) (“A
federal district court has personal jurisdiction to try any defendant
brought before it on a federal indictment charging a violation of
federal law.” (citing Alvarez‐Machain, 504 U.S. at 659–70)). The
voluntariness of the defendant’s appearance in the District Court is
not relevant. See Alvarez‐Machain, 504 U.S. at 662 (citing Frisbie, 342
U.S. at 522); see also United States v. Pryor, 842 F.3d 441, 448 (6th Cir.




                                     5
2016) (“Federal courts have personal jurisdiction over criminal
defendants before them, whether or not they are forcibly brought
into court.”); United States v. Burke, 425 F.3d 400, 408 (7th Cir. 2005)
(“Personal jurisdiction is supplied by the fact that Burke is within the
territory of the United States.”). A defendant need not acquiesce in or
submit to the court’s jurisdiction or actually participate in the
proceedings in order for the court to have personal jurisdiction over
the defendant.

      Here, the District Court had jurisdiction over the subject matter
of the case: an alleged violation of 18 U.S.C. § 1001. See 18 U.S.C.
§ 3231 (“The district courts of the United States shall have original
jurisdiction, exclusive of the courts of the States, of all offenses
against the laws of the United States.”). The indictment charged
McLaughlin and McLaughlin was present before the District Court.
Accordingly, the District Court had personal jurisdiction over
McLaughlin and the judgment is valid. See Williams, 341 U.S. at 65.

                           III. CONCLUSION

      For the foregoing reasons, we AFFIRM the District Court’s
judgment from January 30, 2019.




                                     6